 

Exhibit 10.5

 

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.



 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into as
of the 17th day of February, 2017 (the “Effective Date”) by and between Mustang
Bio, Inc. (f/k/a Mustang Therapeutics, Inc.), a Delaware corporation with a
principal place of business at 3 Columbus Circle, New York, NY 10019
(“Licensee”) and City of Hope, a California nonprofit public benefit corporation
located at 1500 East Duarte Road, Duarte, California 91010 (“City of Hope” or
“COH”). Licensee and COH are each sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

WHEREAS:

 

A.         COH operates an academic research and medical center that encourages
the use of its inventions, discoveries and intellectual property for the benefit
of the public and COH owns or Controls (as defined below) certain Patent Rights
(as defined below) useful in the Field (as defined below);

 

B.          COH owns or Controls (as defined below) certain Patent Rights (as
defined below) useful in the Field (as defined below);

 

C.          The research may have been sponsored in part by the National
Institute of Health, and as a consequence this license is subject to obligations
to the United States Federal Government under 35 U.S.C. §§ 200-212 and
applicable U.S. government regulations;

 

D.          The research was sponsored in part by a grant from the California
Institute for Regenerative Medicine (the “CIRM Grant”), and as a consequence
this license is subject to applicable law and other obligations as applicable to
exclusive licensees under the CIRM Grant; and

 

E.           Licensee is a company dedicated to the commercial development and
exploitation in the Field (as defined below) of products and services that
incorporate one or more of the technologies described in the Patent Rights and
therefore Licensee desires to obtain from COH a worldwide, exclusive license
under the Patent Rights, on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1: DEFINITIONS

 

1.1          “Affiliate” of a Party means a Person that, directly or indirectly
(through one or more intermediaries) controls, is controlled by, or is under
common control with such Party. For purposes of this Section 1.1, “control”
means (i) the direct or indirect ownership of 50 percent or more of the voting
stock or other voting interests or interests in profits, or (ii) the ability to
otherwise control or direct the decisions of board of directors or equivalent
governing body thereof.

 

   

 

 

CONFIDENTIAL

 

1.2         “Business Day” means any day, other than a Saturday, Sunday or day
on which commercial banks located in Los Angeles, California, are authorized or
required by law or regulation to close.

 

1.3         “Change of Control” means (i) any transaction or series of related
transactions following which the holders of Licensee’s capital stock immediately
prior to such transaction or series of related transactions collectively are the
owners of less than 50% of the outstanding equity interests of Licensee entitled
to (a) vote with respect to the election of directors (or positions having a
similar function) or (b) receive the proceeds upon any sale, liquidation or
dissolution of Licensee, (ii) a sale, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, of all
or a material portion of Licensee’s interest in the Licensed Product or Licensed
Service or (iii) a sale, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, of all or a material
portion of Licensee’s right title, or interest in its assets taken as a whole.

 

1.4         “Commercially Reasonable Efforts” means the exercise of such efforts
and commitment of such resources by Licensee, directly or through one or more
Sublicensees, in a diligent manner consistent with organizations in the
pharmaceutical industry for a comparable development or commercialization
program at a similar stage of development or commercialization. In the event
that Licensee or a Sublicensee with respect to a given Licensed Product or
Licensed Service, has a program or product that competes with the programs
contemplated by this Agreement with respect to such Licensed Product or Licensed
Service, then “Commercially Reasonable Efforts” shall also mean efforts at least
comparable to those efforts and resources expended by Licensee or its
Sublicensee on the competing program and/or product or service.

 

1.5         “COH CAR” means a chimeric antigen receptor that is licensed to
Licensee by COH pursuant to an applicable license agreement between the Parties,
including but not limited to, pursuant to that certain Amended and Restated
Exclusive License Agreement between the Parties of even date herewith relating
to IL-13, and that certain Amended and Restated Exclusive License Agreement
between the Parties of even date herewith relating to CD123.

 

1.6         “COH Confidential Information” means Confidential Information
disclosed or provided by, or on behalf of, COH to Licensee or its designees.

 

1.7         “Confidential Information” means: (i) all information and materials
(of whatever kind and in whatever form or medium) disclosed by or on behalf of a
Party to the other Party (or its designee) in connection with this Agreement,
whether prior to or during the term of this Agreement and whether provided
orally, electronically, visually, or in writing; provided that all such
information and materials initially disclosed in writing or electronically shall
be clearly marked as “CONFIDENTIAL” and all such materials and information
initially disclosed orally shall be reduced to writing and marked as
“CONFIDENTIAL” within 10 days following the date of initial oral disclosure;
(ii) all copies of the information and materials described in (i) above; and
(iii) the existence and each of the terms and conditions of this Agreement;
provided further that Confidential Information shall not include information and
materials to the extent a Party can demonstrate through its contemporaneous
written records that such information and materials are or have been:

 

  -2- 

 

 

CONFIDENTIAL

 

(a)       known to the receiving Party, or in the public domain, at the time of
its receipt by a Party, or which thereafter becomes part of the public domain
other than by virtue of a breach of this Agreement or the obligations of
confidentiality under this Agreement;

 

(b)       received without an obligation of confidentiality from a Third Party
having the right to disclose without restrictions such information;

 

(c)       independently developed by or on behalf of the receiving Party without
use of or reference to Confidential Information disclosed by the other Party; or

 

(d)       released from the restrictions set forth in this Agreement by the
express prior written consent of the disclosing Party.

 

1.8         “Control(s)” or “Controlled” means the possession by a Party, as of
the Effective Date, of rights sufficient to effect the grant of rights set forth
in this Agreement without violating the terms of any agreement with any Third
Party.

 

1.9         “Covers” or “Covered by,” means with reference to a particular
Licensed Product or Licensed Service that the manufacture, use, sale, offering
for sale, or importation of such Licensed Product or performance of such
Licensed Service would, but for ownership of, or a license granted under this
Agreement to, the relevant Patent Right, infringe a Valid Claim in the country
in which the activity occurs.

 

1.10       “Dispute” means any controversy, claim or legal proceeding arising
out of or relating to this Agreement, or the interpretation, breach,
termination, or invalidity thereof.

 

1.11       “Field” means the treatment and diagnosis of all human diseases.

 

1.12       “First Commercial Sale” means, with respect to a particular Licensed
Product or Licensed Service in a given country, the first arm’s-length
commercial sale of such Licensed Product or the first performance of such
Licensed Service following Marketing Approval in such country by or under
authority of Licensee or any Sublicensee to a Third Party who is not a
Sublicensee.

 

1.13       “GAAP” means generally accepted accounting principles, consistently
applied, as promulgated from time to time by the Financial Accounting Standards
Board.

 

1.14       “License Year” means each calendar year during the term of this
Agreement; except that the first License Year shall commence on the Effective
Date and end on December 31 of the calendar year in which the Effective Date
occurs.

 

  -3- 

 

 

CONFIDENTIAL

 

1.15       “Licensed Product” means a product (including kits, component sets or
components thereof, regardless of concentration or formulation) that: (i) is
Covered by a Valid Claim, (ii) is manufactured by a process or used in a method
Covered by a Valid Claim, or (iii) contains, as an active ingredient, any
substance the manufacture, use, offer for sale or sale of which is Covered by a
Valid Claim. By way of clarification, “Licensed Product” shall include a product
manufactured in a country in which such manufacture is Covered by a Valid Claim
and thereafter exported to and sold in a country in which no Valid Claim exists.

 

1.16       “Licensed Service” means any service the performance of which would,
but for the license granted herein, infringe a Valid Claim.

 

1.17       “Licensee Confidential Information” means Confidential Information
disclosed or provided by, or on behalf of, Licensee to COH or its designees.

 

1.18       “Licensee Net Sales” means the total gross amount invoiced by
Licensee and its Affiliates (regardless of whether and when such invoices are
actually paid) on the sale of Licensed Products and Licensed Services to Third
Parties (including, without limitation, the provision of any product by Licensee
or its Affiliates that incorporates a Licensed Product or Licensed Service but
for clarity excluding documented sponsored research and/or development
activities, valued at the actual direct cost of such activities on a fully
burdened basis (including reasonable margin for overhead)), less the following
items, as determined from the books and records of Licensee or its Affiliates:

 

(a)       insurance, handling and transportation charges actually invoiced;

 

(b)       amounts repaid, credited or allowed for rejection, return or recall;

 

(c)       sales or other excise taxes or other governmental charges levied on or
measured by the invoiced amount (including, without limitation, value added
taxes);

 

(d)       brokerage, customs and import duties or charges; and

 

(e)       normal and customary trade and quantity discounts (including
chargebacks and allowances) and rebates which relate to the Licensed Products or
Licensed Services.

 

Sales of Licensed Products between or among Licensee, its Affiliates or its
Sublicensees shall be excluded from the computation of Licensee Net Sales,
except in those instances in which the purchaser is also the end-user of the
Licensed Product sold. Further, transfers of reasonable quantities of Licensed
Product by Licensee, any of its Affiliates or of its Sublicensee to a Third
Party that is not a Sublicensee for use in the development of such Licensed
Product (and not for resale) and transfers of industry standard quantities of
Licensed Product for promotional purposes shall not be deemed a sale of such
Licensed Product that gives rise to Licensee Net Sales for purposes of this
Section 1.18.

 

1.19       “Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products or
performance of Licensed Services in a country or regulatory jurisdiction.

 

  -4- 

 

 

CONFIDENTIAL

 

1.20       “Patent Rights” means: (i) U.S. Patent Application No. *, (ii) U.S.
Patent Application No. *, (iii) patents, patent applications, continuation and
divisional applications and foreign equivalents that claim the same invention(s)
and priority date as the foregoing, (iv) continuation-in-part applications that
repeat a substantial portion of any of the foregoing applications, (v) Letters
Patent or the equivalent issued on any of the foregoing applications throughout
the world, and (vi) amendments, extensions, renewals, reissues, and
re-examinations of any of the foregoing. Notwithstanding the foregoing, “Patent
Rights” shall only include any continuation-in-part application to the extent
that claims in such continuation-in-part application are supported in the
specification of the parent application, unless otherwise mutually agreed to in
writing by the Parties to this Agreement.

 

1.21       “Person” means any person or entity, including any individual,
trustee, corporation, partnership, trust, unincorporated organization, limited
liability company, business association, firm, joint venture or governmental
agency or authority.

 

1.22       “Sublicensee” means any Affiliate of Licensee or Third Party which
enters into an agreement with Licensee involving the grant to such Affiliate or
Third Party of any rights under the license granted to Licensee pursuant to this
Agreement.

 

1.23       “Sublicensee Net Sales” means the total gross amount invoiced by
Sublicensee (regardless of whether and when such invoices are actually paid) on
the sale of Licensed Products and Licensed Services to Third Parties (including,
without limitation, the provision of any product by Sublicensee that
incorporates a Licensed Product or Licensed Service but for clarity excluding
documented sponsored research and/or development activities, valued at the
actual direct cost of such activities on a fully burdened basis (including
reasonable margin for overhead)), less the following items, as determined from
the books and records of Licensee, its Affiliates or its Sublicensees:

 

(a)       insurance, handling and transportation charges actually invoiced;

 

(b)       amounts repaid, credited or allowed for rejection, return or recall;

 

(c)       sales or other excise taxes or other governmental charges levied on or
measured by the invoiced amount (including, without limitation, value added
taxes);

 

(d)       brokerage, customs and import duties or charges; and

 

(e)       normal and customary trade and quantity discounts (including
chargebacks and allowances) and rebates which relate to the Licensed Products or
Licensed Services.

 

Sales of Licensed Products between or among Licensee, its Affiliates or its
Sublicensees shall be excluded from the computation of Sublicensee Net Sales,
except in those instances in which the purchaser is also the end-user of the
Licensed Product sold. Further, transfers of reasonable quantities of Licensed
Product by Licensee, any of its Affiliates or of its Sublicensee to a Third
Party that is not a Sublicensee for use in the development of such Licensed
Product (and not for resale) and transfers of industry standard quantities of
Licensed Product for promotional purposes shall not be deemed a sale of such
Licensed Product that gives rise to Sublicensee Net Sales for purposes of this
Section 1.23.

 



 



*Confidential material redacted and filed separately with the Commission.

 

  -5- 

 

 

CONFIDENTIAL

 

1.24       “Sublicense Revenues” means all consideration, in whatever form, due
from a Sublicensee in return for the grant of a sublicense of Licensee’s rights
hereunder, excluding consideration in the form of: (i) royalties received by
Licensee and calculated wholly as a function of sales of Licensed Products or
Licensed Services, (ii) payments or reimbursement for documented sponsored
research and/or development activities, valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for overhead),
(iii) payment or reimbursement of reasonable patent expenses actually incurred
or paid by Licensee and not otherwise reimbursed, or payment of patent expenses
required to by paid by Licensee hereunder, (iv) payments for the purchase of
equity in Licensee at the fair market value of such equity, (v) payments
recognized as Sublicensee Net Sales under this Agreement for which a royalty is
payable to COH, and (vi) payments received in connection with an arms-length
sale of Licensed Products in finished dosage form to a commercial distributor of
pharmaceutical products for distribution of such Licensed Products to end users;
provided, that, the royalty due under this Agreement is paid with respect to
Licensee Net Sales or Sublicensee Net Sales, as applicable, of such Licensed
Products. By way of clarification, the principal amount of any loan or other
extension of credit provided to Licensee or an Affiliate of Licensee in
connection with the grant of a sublicense by Licensee that is other than an
arm’s-length credit relationship shall be deemed to constitute “Sublicense
Revenues.”

 

1.25       “Territory” means the entire world.

 

1.26       “Third Party” means a Person that is neither a Party to this
Agreement nor an Affiliate of a Party.

 

1.27       “Valid Claim” means a claim of a pending patent application or an
issued and unexpired patent included in the Patent Rights in a particular
jurisdiction, which claim has not, in such jurisdiction, been finally rejected
or been declared invalid or cancelled by the patent office or a court of
competent jurisdiction in a decision that is no longer subject to appeal as a
matter of right.

 

ARTICLE 2: DEVELOPMENT AND COMMERCIALIZATION EFFORTS

 

2.1         Development and Commercialization Responsibilities. Licensee shall
have the sole right and responsibility for, and control over, all development,
manufacturing and commercialization activities (including all regulatory
activities) with respect to Licensed Products and Licensed Services in the
Field.

 

2.2         Licensee Diligence. Licensee shall use Commercially Reasonable
Efforts to develop and commercialize Licensed Products and Licensed Services in
the Field, directly or through one or more Sublicensees. Without limiting the
foregoing, if Licensee, directly or through one or Sublicensees, fails to use
Commercially Reasonable Efforts in furtherance of the accomplishment of any one
of the “Diligence Milestones” set forth in this Section 2.2 by the date
specified (each a “Deadline Date”) corresponding to such Diligence Milestone,
COH shall have the right, on notice to Licensee, to terminate this Agreement or
convert the grant of rights hereunder from exclusive to non-exclusive without
any change in the other terms and conditions of this Agreement.

  -6- 

 

 

CONFIDENTIAL

 

 

Bout “Deadline Date” “Diligence Milestone”     1.  * from the Effective Date
Infusion of at least * with the first Licensed Product or Licensed Service.
2.  * from the Effective Date Submission of at least * (*) additional
Investigational New Drug (“IND”) application in connection with a Licensed
Product or Licensed Service after the Effective Date by or on behalf of Licensee
or a Sublicensee.  For clarity, such additional IND application shall be (i) in
addition to any IND application related to a Licensed Product or a Licensed
Service existing as of the Effective Date, and (ii) directed to a new indication
not already proposed in such IND application existing as of the Effective Date.
3.  * from the Effective Date Infusion of at least * with a Licensed Product or
Licensed Service in connection with each additional IND application described in
Diligence Milestone 2.

 

2.3       Governance. COH and Licensee shall each designate one individual to
serve as the main point of contact for communications related to development and
commercialization of Licensed Products and Licensed Services under this
Agreement (each a “Designated Representative”). The initial Designated
Representative of COH shall be George Megaw, and the initial Designated
Representative of Licensee shall be Samuel W. Berry. Each Party may replace its
Designated Representative at any time upon prior notice to the other Party.
Licensee shall keep COH reasonably informed as to its commercial development
plan and progress in the development and commercialization of Licensed Products
and Licensed Services. Without limiting the foregoing, on or before January 15
and July 15 of each year during the term of this Agreement, Licensee shall
provide to COH a written report setting forth, in reasonable detail, its plans,
activities, and achievements with respect to the development and
commercialization of Licensed Products and Licensed Services during the
preceding six months (the “Semi-Annual Report”). Each Semi-Annual Report shall
also include the COH reference number, OTL 16-126. The Designated
Representatives shall meet in person twice each calendar year to present and
discuss the current Semi-Annual Report at such location and date as mutually
agreed. Each Party shall be responsible for all expenses incurred by its
Designated Representative in the participation in such annual meetings. A copy
of each Semi-Annual Report shall be provided, in addition to the persons set
forth in Section 14.7, to: The Office of Technology Licensing, email:
licensing@coh.org.

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -7- 

 

 

CONFIDENTIAL

 

ARTICLE 3: LICENSE GRANTS

 

3.1         Grant of Rights. COH hereby grants to Licensee an exclusive
royalty-bearing right and license under the Patent Rights to make, have made,
use, offer for sale, sell and import Licensed Products and to perform Licensed
Services, in the Field, in the Territory. The foregoing grant of rights shall be
subject to: (i) the retained rights of the U.S. Government in the Patent Rights
pursuant to 35 U.S.C. §§ 200-212 and applicable U.S. government regulations,
(ii) the royalty-free right of COH and its Affiliates to practice the Patent
Rights for educational and research uses, (iii) the right of COH and its
Affiliates to publicly disclose research results, and (iv) the right of COH and
its Affiliates to allow other non-profit institutions to use the Patent Rights
for the same purposes as (ii) and (iii).

 

3.2         No Implied Licenses. Licensee acknowledges that the licenses granted
in this Agreement are limited to the scope expressly granted and that, subject
to the terms and conditions of this Agreement, all other rights under all Patent
Rights and other intellectual property rights Controlled by COH are expressly
reserved to COH.

 

3.3         Sublicensing. Licensee shall have the right to sublicense its rights
hereunder without the consent of COH, effective on notice to COH. The terms and
conditions of each sublicense of Licensee’s rights hereunder shall be consistent
with this Agreement. A true and complete copy of each sublicense of Licensee’s
rights hereunder, as well as any amendment thereto, shall be delivered to COH
promptly following the effective date of each such sublicense or amendment.

 

3.4         Effect of Termination on Sublicenses.

 

(a)       In the event that this Agreement terminates at any time for any
reason, each sublicense validly granted hereunder which is in good standing as
of the effective date of such termination shall continue in effect as a direct
license between COH (as licensor) and Sublicensee (as licensee), provided that:
(i) such sublicense, as determined by COH in its reasonable and good faith
discretion, contains or imposes on COH no material obligation or liability
additional to those set forth in this Agreement, (ii) the Sublicensee delivers
to COH, within 30 days of the effective date of the termination of this
Agreement, written acknowledgement that all payment and other obligations
previously payable to Licensee under such sublicense shall thereafter be payable
and due, and be paid directly to COH, and (iii) such Sublicensee (including its
employees and contractors) is not at such time debarred or excluded or otherwise
ineligible for participation in federally funded programs. All other sublicenses
in existence as of the effective date of the termination of this Agreement which
fail to satisfy the foregoing conditions shall, upon such termination,
terminate.

 

(b)       Further and in addition to the requirements of Section 3.4(a), above,
the conversion of a sublicense into a direct license between COH (as licensor)
and Sublicensee (as licensee) upon termination of this Agreement shall require
that either [A] or [B] (but not both), below, be satisfied:

 

[A]        On the effective date of the termination of this Agreement:

 

  -8- 

 

 

CONFIDENTIAL

 

(i)       the Sublicensee is not a party to a proceeding in bankruptcy or
insolvency filed by or against such Sublicensee, has not made a general
assignment for the benefit of its creditors, and is not in litigation with COH
or any Affiliate of COH, and

 

(ii)       (1) the effective royalty rate payable on Sublicensee’s Net Sales of
Licensed Products and Licensed Services, (2) the aggregate of other non-
sale/royalty-based consideration due from Sublicensee, and (3) the other
material terms and conditions of the sublicense are materially no less favorable
to COH than the corresponding terms of this Agreement, or

 

[B]        the terms and conditions of the sublicense had been approved by COH
prior to its having been entered into by Licensee and the Sublicensee, such
approval having been considered by COH expeditiously and not conditioned on the
payment by Licensee of any additional consideration.

 

3.5         Documentation of Licensed Services. Licensee and its Sublicensees
shall provide Licensed Services only pursuant to one or more written agreements
which set forth, in reasonable detail, all consideration due to Licensee for the
provision of such services. Licensee shall provide a true and complete copy of
each such agreement to COH promptly following the effective date of such
agreement.

 

ARTICLE 4: PAYMENTS

 

4.1         Up-Front Payment. Licensee shall pay to COH a one-time
non-refundable license fee of $125,000 within 30 days after the Effective Date.

 

4.2         License Maintenance Fee. On or before the tenth Business Day after
the end of each License Year (excluding the first License Year ending December
31, 2016, the second License Year ending December 31, 2017, and the third
License Year ending December 31, 2018), Licensee shall pay to COH a
non-refundable license maintenance fee of $*. The license maintenance fee paid
in a given License Year shall be applied as credit against royalties otherwise
due to COH pursuant to Section 4.4, below, during the License Year in which
payment was made but may not be carried over and applied as credit against
royalties due in subsequent years.

 

4.3         Milestone Payments. Within 30 days after the occurrence of the
milestone event “Milestone Event” set forth below, Licensee shall pay COH or its
designee the amount indicated below:

 

Milestone Event  Amount Due  #1.  Upon the *  $* 

 



 

Includes confidential material redacted in the publicly-filed copy of the
Agreement.

 

  -9- 

 

 

CONFIDENTIAL

 

4.4         Royalties.

 

(a)       Net Sales by Licensee and Affiliates. Licensee shall pay to COH or its
designee royalties in an amount equal to * percent of Licensee Net Sales of
Licensed Products and Licensed Services. Royalties shall be paid on a Licensed
Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis until the expiration in each country of the last to
expire of the Valid Claims in such country Covering Licensed Product or Licensed
Services.

 

(b)       Net Sales by Sublicensees. Licensee shall pay to COH or its designee
royalties in an amount equal to * percent of Sublicensee Net Sales of Licensed
Products and Licensed Services. Royalties shall be paid on a Licensed
Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis until the expiration in each country of the last to
expire of the Valid Claims in such country Covering Licensed Product or Licensed
Services.

 

4.5         Royalty Offsets. If, in Licensee’s reasonable business judgment it
is necessary to pay to a Third Party, other than a Sublicensee, consideration
(whether in the form of a royalty or otherwise) for the right to make, have
made, use, sell, offer for sale or import a Licensed Product or Licensed Service
in a given jurisdiction, and if the aggregate royalty rates of any and all
royalties payable to such Third Party licensors when combined with the royalty
rate payable to COH exceeds * percent in the case of Licensee Net Sales of
Licensed Products or Licensed Services, then Licensee shall have the right with
respect to any period for which royalties are due (i.e. a calendar quarter or
calendar year) to set off * percent of the aggregate royalties otherwise payable
with respect to such period and such jurisdiction to such Third Party licensors
against royalties that would otherwise be due to COH hereunder with respect to
such period and jurisdiction; provided, however, that each Third Party licensor
agrees to be stacked proportionally; and provided further, however, that under
no circumstances shall the royalty offsets permitted in this Section 4.5 result
in the reduction of the effective adjusted royalty rate and the royalty amount
otherwise due to COH in any period for which payment is due and in any
jurisdiction pursuant to Section 4.4 above, by more than * percent (e.g.,
minimum effective adjusted royalty rate for Licensed Product or Licensed
Services sales shall be * percent).

 

4.6         Sublicense Revenues.

 

4.6.1       Licensee shall pay to COH an amount equal to * percent of all
Sublicense Revenues within 30 days after payment is received from the relevant
Sublicensee. If Sublicense Revenues are not in cash or cash equivalents, the
percentage share payable to COH pursuant to this Section 4.6.1 shall be due, in
COH’s sole discretion, either in kind or in its cash equivalent.

 

4.6.2       In the event that Licensee sublicenses its rights hereunder solely
for use by such sublicensee in connection with a chimeric antigen receptor that
is, as of the Effective Date or as of the date of execution of such sublicense,
a COH CAR, either directly or indirectly pursuant to an applicable license or
sublicense agreement (each, a “COH CAR License”), Licensee shall only be
required to pay to COH a percentage of sublicensing revenues pursuant to the
applicable COH CAR License, if any, and shall not be required to make additional
payments pursuant to Section 4.6.1 of this Agreement; provided, that the
sublicensee shall only receive a license to use the rights granted hereunder in
connection with the applicable COH CAR. COH will determine, for purposes of
Licensee invoicing, the allocation of sublicensing revenues among this Agreement
and the applicable COH CAR Licenses at a time when a payment pursuant to this
Section 4.6.2 is due and shall inform Licensee in writing of the determination
at such time.

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -10- 

 

 

CONFIDENTIAL

 

4.7         Timing of Royalty Payments. Royalty payments due under Section 4.4
above shall be paid annually within 60 days following the end of each License
Year until the first License Year in which aggregate Licensee Net Sales and
Sublicensee Net Sales reach $*. Thereafter, all royalty payments due under
Section 4.4 shall be paid in quarterly installments, within 60 days following
the end of each calendar quarter.

 

4.8         No Deductions from Payments. Licensee is solely responsible for
payment of any fee, royalty or other payment due to any Third Party not a
Sublicensee in connection with the research, development, manufacture,
distribution, use, sale, import or export of a Licensed Product or Licensed
Service and, except as set forth in Section 4.5 above, Licensee shall not have
the right to set off any amounts paid to such a Third Party, including fee,
royalty or other payment, against any amount payable to COH hereunder.

 

4.9         Single Royalty. Only a single royalty payment shall be due and
payable on Licensee Net Sales and Sublicensee Net Sales of a Licensed Product or
performance of a Licensed Service, regardless if such Licensed Product or
Licensed Service is Covered by more than one Valid Claim.

 

ARTICLE 5: REPORTS, AUDITS AND FINANCIAL TERMS

 

5.1         Royalty Reports. Within 60 days after the end of each calendar
quarter in which a royalty payment under Article 4 is required to be made,
Licensee shall send to COH a report of Licensee Net Sales and Sublicensee Net
Sales of the Licensed Products and Licensed Services for which a royalty is due,
which report sets forth for such calendar quarter the following information, on
a Licensed Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis: (i) total Licensee Net Sales and Sublicensee Net
Sales, (ii) total gross sales of Licensed Products and Licensed Services, (iii)
the quantity of each Licensed Products sold and Licensed Services performed,
(iv) the exchange rate used to convert Licensee Net Sales and Sublicensee Net
Sales from the currency in which they are earned to United States dollars; and
(v) the total royalty payments due. All royalty reports shall also include the
COH reference number, OTL 16-126. A copy of each royalty report shall be
provided, in addition to the persons set forth in Section 14.7, to: The Office
of Technology Licensing, email: otl-royalties@coh.org.

 

5.2         Additional Financial Terms.

 

5.2.1       Currency. All payments to be made under this Agreement shall be made
in United States dollars, unless expressly specified to the contrary herein.
Licensee Net Sales and Sublicensee Net Sales outside of the United States shall
be first determined in the currency in which they are earned and shall then be
converted into an amount in United States dollars. All currency conversions
shall use the conversion rate reported by Reuters, Ltd. on the last Business Day
of the calendar quarter for which such payment is being determined.

 

5.2.2       Payment Method. Amounts due under this Agreement shall be paid in
immediately available funds, by means of wire transfer to an account identified
by COH.

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -11- 

 

 

CONFIDENTIAL

 

5.2.3       Withholding of Taxes. Licensee may withhold from payments due to COH
amounts for payment of any withholding tax that is required by law to be paid to
any taxing authority with respect to such payments. Licensee shall provide to
COH all relevant documents and correspondence, and shall also provide to COH any
other cooperation or assistance on a reasonable basis as may be necessary to
enable COH to claim exemption from such withholding taxes and to receive a full
refund of such withholding tax or claim a foreign tax credit. Licensee shall
give COH proper evidence from time to time as to the payment of such tax. The
Parties shall cooperate with each other in seeking deductions under federal and
state tax laws and any double taxation or other similar treaty or agreement from
time to time in force.

 

5.2.4       Late Payments. Any amounts not paid on or before the date due under
this Agreement are subject to interest from the date due through and including
the date upon which payment is received. Interest is calculated, over the period
between the date due and the date paid, at a rate equal to * percentage point
(*%) over the “bank prime loan” rate, as such rate is published in the U.S.
Federal Reserve Bulletin H.15 or successor thereto on the last Business Day of
the applicable calendar quarter prior to the date on which such payment is due.

 

5.2.5       Blocked Currency. If, at any time, legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country where a
Licensed Product is sold or Licensed Service provided, payment shall be made
through such lawful means or methods as Licensee may determine. When, in any
country, the law or regulations prohibit both the transmittal and deposit of
royalties or other payments, Licensee shall continue to report all such amounts,
but may suspend payment for as long as such prohibition is in effect. As soon as
such prohibition ceases to be in effect, all amounts that would have been
obligated to be transmitted or deposited but for the prohibition, together with
accrued interested thereon, shall promptly be transmitted to COH.

 

5.3         Accounts and Audit.

 

5.3.1       Records. Licensee shall keep, and shall require in applicable
sublicense agreements, that each Sublicensee keep, full, true and accurate books
of account containing the particulars of its Licensee Net Sales and Sublicensee
Net Sales, as applicable, and the calculation of royalties. Licensee and its
Sublicensees shall each keep such books of account and the supporting data and
other records at its principal place of business. Such books and records must be
maintained available for examination in accordance with this Section 5.3.1 for
five calendar years after the end of the calendar year to which they pertain,
and otherwise as reasonably required to comply with GAAP.

 

5.3.2       Appointment of Auditor. COH may appoint an internationally-
recognized independent accounting firm reasonably acceptable to Licensee to
inspect the relevant books of account of Licensee and its Sublicensees to verify
any reports or statements provided, or amounts paid or invoiced (as
appropriate), by Licensee or its Sublicensees.

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -12- 

 

 

CONFIDENTIAL

 

5.3.3       Procedures for Audit. COH may exercise its right to have Licensee’s
and its Sublicensees’ relevant records examined only during the five year period
during which Licensee is required to maintain records, no more than once in any
consecutive four calendar quarters. Licensee and its Sublicensees are required
to make records available for inspection only during regular business hours,
only at such place or places where such records are customarily kept, and only
upon receipt of at least 15 days advance notice from COH.

 

5.3.4       Audit Report. The independent accountant will be instructed to
provide to COH an audit report containing only its conclusions and methodology
regarding the audit, and specifying whether the amounts paid were correct and,
if incorrect, the amount of any underpayment or overpayment.

 

5.3.5       Underpayment and Overpayment. After review of the auditor’s report:
(i) if there is an uncontested underpayment by Licensee for all of the periods
covered by such auditor’s report, then Licensee shall pay to COH the full amount
of that uncontested underpayment, and (ii) if there is an uncontested
overpayment for such periods, then COH shall provide to Licensee a credit
against future payments (such credit equal to the full amount of that
overpayment), or, if Licensee is not obligated to make any future payments, then
COH shall pay to Licensee the full amount of that overpayment. Contested amounts
are subject to dispute resolution under Article 12. If the total amount of any
such underpayment (as agreed to by Licensee or as determined under Article 12)
exceeds * percent of the amount previously paid by Licensee for the period
subject to audit, then Licensee shall pay the reasonable costs for the audit.
Otherwise, all costs of the audit shall be paid by COH.

 

ARTICLE 6: LICENSEE COVENANTS

 

6.1         Licensee covenants and agrees that:

 

(a)       During the period commencing on the Effective Date and ending on the
third (3rd) anniversary of the Effective Date, both Dr. Lindsay A. Rosenwald and
Michael S. Weiss will hold either directorial or senior management positions of
Licensee or its parent company, Fortress Biotech, Inc.; provided, that, in the
event of a Change of Control of Licensee, subsequent to such Change of Control,
in the event that either Dr. Lindsay A. Rosenwald or Michael S. Weiss no longer
holds either a directorial or senior management position of Licensee or its
parent company Fortress Biotech, Inc., then both individuals must remain
materially involved with the oversight and management of the development of
Licensed Products during such period; provided further that in the event of the
death or permanent disability of either of Dr. Rosenwald or Mr. Weiss, Licensee
will be excused from observing this Section 6.1(a) with regard to the decedent;

 

(b)       in conducting activities contemplated under this Agreement, it shall
comply in all material respects with all applicable laws and regulations
including, without limitation, those related to the manufacture, use, labeling
importation and marketing of Licensed Products and Licensed Services; and

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -13- 

 

 

CONFIDENTIAL

 

(c)       without limiting the foregoing and notwithstanding any other provision
in this Agreement, Licensee acknowledges and agrees that it is an exclusive
Licensee under this Agreement and agrees (i) to be subject to all laws and other
obligations applicable to the CIRM Grant as they apply to an exclusive Licensee,
including diligence, reporting, access and pricing requirements, and (ii) to
assist COH as necessary to ensure COH remains in compliance with any laws and
other obligations applicable to the CIRM Grant.

 

ARTICLE 7: INTELLECTUAL PROPERTY; PATENT PROSECUTION,
MAINTENANCE AND ENFORCEMENT.

 

7.1         Patent Prosecution, Maintenance and Enforcement.

 

(a)       COH shall be responsible for the preparation, filing, prosecution, and
maintenance of all Patent Rights, using counsel of its choice. COH will timely
provide Licensee with copies of all relevant documentation relating to such
prosecution and Licensee shall keep such information confidential. In addition,
COH shall instruct the patent counsel prosecuting Patent Rights to (i) copy
Licensee on patent prosecution documents that are received from or filed with
the United States Patent and Trademark Office and foreign equivalent, as
applicable; (ii) if requested by Licensee, provide Licensee with copies of draft
submissions to the USPTO prior to filing; and (iii) give reasonable
consideration to the comments and requests of Licensee or its patent counsel,
provided that (a) COH reserves the sole right to make all final decisions with
respect to the preparation, filing, prosecution and maintenance of such patent
applications and patents; and (b) the patent counsel remains counsel to COH (and
shall not jointly represent Licensee unless requested by Licensee and approved
by COH, and an appropriate engagement letter and conflict waiver are in effect).
All patents and patent applications in Patent Rights, to the extent assignable
in whole or in part to COH, shall be assigned to COH.

 

(b)       COH will not unreasonably refuse to amend any patent application in
Patent Rights to include claims reasonably requested by Licensee to protect the
products contemplated to be sold by Licensee under this Agreement. If Licensee
informs COH of other countries or jurisdictions in which it wishes to obtain
patent protection with respect to the Patent Rights, COH shall prepare, file,
prosecute and maintain patent applications in such countries and any patents
resulting therefrom (and, for the avoidance of doubt, such patent applications
and patents shall be deemed included in the Patent Rights). On a country by
country and patent by patent basis, Licensee may elect to surrender any patent
or patent application in Patent Rights in any country upon sixty (60) days
advance written notice to COH. Such notice shall relieve Licensee from the
obligation to pay for future patent costs but shall not relieve Licensee from
responsibility to pay patent costs incurred prior to the expiration of the sixty
(60) day notice period. Such U.S. or foreign patent application or patent shall
thereupon cease to be a Patent Right hereunder, Licensee shall have no further
rights therein and COH shall be free to license its rights to that particular
U.S. or foreign patent application or patent to any other party on any terms.

 

  -14- 

 

 

CONFIDENTIAL

 

(c)       Each Party shall promptly provide written notice to the other in the
event it becomes aware of any actual or probable infringement of any of the
Patent Rights in or relevant to the Field or of any Third Party claim regarding
the enforceability or validity of any Patent Rights (“Infringement Notice”).
Licensee shall, in cooperation with COH, use reasonable efforts to terminate
infringement without litigation.

 

(d)       If infringing activity has not been abated within ninety (90) days
following the date the Infringement Notice takes effect, then Licensee may,
following consultation with COH, in its sole discretion and at its sole expense,
take action against any alleged infringer or in defense of such any claim,
provided, that Licensee has exclusive rights under this Agreement. Any recovery
obtained by Licensee as the result of legal proceedings initiated and paid for
by Licensee pursuant to this subsection (d), after deduction of Licensee’s
reasonable out-of-pocket expenses incurred in securing such recovery, shall be
deemed to be Licensee Net Sales or Sublicensee Net Sales, as applicable, of
Licensed Products and/or Licensed Services in the calendar quarter in which such
recovery was received and royalties shall be due and payable thereon
accordingly.

 

(e)       If COH is involuntarily joined in a suit initiated by Licensee, then
the Licensee will pay any costs incurred by COH arising out of such suit,
including but not limited to, reasonable legal fees of counsel that COH selects
and retains to represent it in the suit.

 

(f)       In the event that Licensee declines either to cause such infringement
to cease (e.g., by settlement or injunction) or to initiate and thereafter
diligently maintain legal proceedings against the infringer other than as part
of a mutually agreed upon bona fide strategy, developed with the guidance of
outside patent counsel, to preserve the Patent Rights, COH may, in its sole
discretion and at its sole expense, take action against such alleged infringer
or in defense of any such Third Party claim. Any recovery obtained by COH as the
result of any such legal proceedings shall be for the benefit of COH only.

 

7.2         Trademarks. Licensee shall be responsible for the selection,
registration, maintenance, and defense of all trademarks for use in connection
with the sale or marketing of Licensed Products and Licensed Services in the
Field in the Territory (the “Marks”), as well as all expenses associated
therewith. All uses of the Marks by Licensee or a Sublicensee shall comply in
all material respects with all applicable laws and regulations (including those
laws and regulations particularly applying to the proper use and designation of
trademarks in the applicable countries). Licensee shall not, without COH’s prior
written consent, use any trademarks or house marks of COH (including the COH
corporate name), or marks confusingly similar thereto, in connection with
Licensee commercialization of Licensed Products or Licensed Services under this
Agreement in any promotional materials or applications or in any manner implying
an endorsement by COH of Licensee or the Licensed Products or Licensed Services.
Licensee shall own all Marks.

 

  -15- 

 

 

CONFIDENTIAL

 

7.3         Challenge to the Patent Rights by Licensee. COH may terminate this
Agreement and, notwithstanding Section 3.3 above, all Sublicenses issued
hereunder, upon written notice to Licensee in the event that Licensee or any of
its Affiliates or Sublicensees directly or indirectly asserts a Patent
Challenge. “Patent Challenge” means any challenge in a legal or administrative
proceeding to the patentability, validity or enforceability of any of the Patent
Rights (or any claim thereof), including by: (a) filing or pursuing a
declaratory judgment action in which any of the Patent Rights is alleged to be
invalid or unenforceable; (b) citing prior art against any of the Patent Rights,
filing a request for or pursuing a re-examination of any of the Patent Rights
(other than with COH’s written agreement), or becoming a party to or pursuing an
interference; or (c) filing or pursuing any re-examination, opposition,
cancellation, nullity or other like proceedings against any of the Patent
Rights; but excluding any challenge raised as a defense against a claim, action
or proceeding asserted by COH against Licensee, its Affiliates or Sublicensees.
In lieu of exercising its rights to terminate under this Section 7.3 COH may
elect upon written notice to increase the payments due under all of Article 4 by
* percent (*%), which election will be effective retroactively to the date of
the commencement of the Patent Challenge. Licensee acknowledges and agrees that
this Section 7.3 is reasonable, valid and necessary for the adequate protection
of COH’s interest in and to the Patent Rights, and that would not have granted
to Licensee the licenses under those Patent Rights, without this Section 7.3.

 

7.4         Payment of COH Patent Expenses.

 

(a)       The Parties acknowledge that, prior to the Effective Date, COH
provided to Licensee documentation of historic expenses incurred by COH with
respect to the drafting, prosecution and maintenance of the Patent Rights. In
consideration of such historic expenditures by COH, Licensee shall reimburse COH
for such expenses within 30 days after the Effective Date.

 

(b)       After the Effective Date, COH shall provide to Licensee an annual
invoice and reasonably detailed documentation with respect to COH’s
out-of-pocket expenses incurred with respect to such prosecution and maintenance
for the previous year. Licensee shall reimburse COH for * percent of such
expenses within 30 days after receipt of such invoice and documentation.

 

7.5         Marking. Licensee and its Sublicensees shall mark all Licensed
Products and all materials related to Licensed Services in such a matter as to
conform with the patent laws of the country to which such Licensed Products are
shipped or in which such products are sold and such Licensed Services performed.

 

ARTICLE 8: TERM AND TERMINATION

 

8.1         Term and Expiration of Term. The term of this Agreement (the “Term”)
shall commence on the Effective Date and, notwithstanding any other provision of
this Agreement, unless sooner terminated by mutual agreement or pursuant to any
other provision of this Agreement, this Agreement shall expire on a
country-by-country basis and on a Patent Right-by- Patent Right basis on the
later to occur of: (a) the expiration of the last to expire of any of the Patent
Rights in such country (or if no patent issues, until the last patent
application in Patent Rights is abandoned), and (b) the date on which the last
of the remaining obligations under this Agreement between the Parties with
respect to the payment of milestones or royalties with respect to Licensed
Products and Licensed Services have been satisfied (such expiry of the Term
hereinafter referred to as “Expiration”).

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -16- 

 

 

CONFIDENTIAL

 

8.2         Termination.

 

8.2.1       Material Breach. Either Party may terminate this Agreement prior to
its Expiration for any material breach by the other Party, provided that the
Party seeking to terminate shall have first given the breaching Party notice of
such material breach with reasonable particulars of the material breach, and the
Party receiving the notice of the material breach shall have failed to cure that
material breach within 60 days after the date of receipt of such notice.

 

8.2.2       Bankruptcy. COH shall have the right to terminate this Agreement
prior to its Expiration upon notice to Licensee, in the event that: (i) Licensee
seeks protection of any bankruptcy or insolvency law other than with the prior
consent of City of Hope, or (ii) a proceeding in bankruptcy or insolvency is
filed by or against Licensee and not withdrawn, removed or vacated within 120
days of such filing, or there is adjudication by a court of competent
jurisdiction that Licensee is bankrupt or insolvent.

 

8.2.3       Termination at Will by Licensee. Licensee shall have the right to
terminate this Agreement prior to its Expiration upon notice to COH without
cause, effective no fewer than 90 days following the date of such notice.

 

8.3         Effect of Termination.

 

8.3.1       Upon any termination of this Agreement pursuant to Section 8.2 (but
for clarity, not in the case of its Expiration), all rights and licenses granted
to Licensee under Article 4, if any, shall immediately terminate on and as of
the effective date of termination as provided in Section 8.2, except that
Licensee shall have the right to continue to sell Licensed Products manufactured
prior to the effective date of such termination until the sooner of: (i) 90 days
after the effective date of termination, or (ii) the exhaustion of Licensee’s
inventory of Licensed Products.

 

8.3.2       Upon termination of this Agreement pursuant to Section 8.2 (but for
clarity, not in the case of its Expiration):

 

(a)       Each Party shall promptly return to the other Party all relevant
records and materials in its possession or control containing or comprising the
other Party’s Confidential Information and to which the Party does not retain
rights hereunder.

 

(b)       Licensee shall discontinue making any representation regarding its
status as a licensee of COH for Licensed Products and Licensed Services. Subject
to Section 8.3.1 above, Licensee shall cease conducting any activities with
respect to the marketing, promotion, sale or distribution of Licensed Products
and Licensed Services.

 

8.3.3       Termination of this Agreement through any means and for any reason
pursuant to Section 8.2 (but for clarity, not in the case of its Expiration),
shall not relieve the Parties of any obligation accruing prior thereto,
including the payment of all sums due and payable, and shall be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

 

  -17- 

 

 

CONFIDENTIAL

 

8.4         Survival. Sections 4.7, 5.1, 5.2, 5.3, 7.5, 8.3, 8.4, Article 10,
Article 11, Article 12, Sections 14.2, 14.4, 14.7, and 14.10 shall survive
termination of this Agreement for any reason pursuant to Section 8.2 and
Expiration pursuant to Section 8.2.

 

ARTICLE 9: REPRESENTATIONS AND WARRANTIES

 

9.1         Mutual Representations and Warranties. COH and Licensee each
represents and warrants as follows:

 

9.1.1       It has the right and authority to enter into this Agreement and all
action required to be taken on its behalf, its officers, directors, partners and
stockholders necessary for the authorization, execution, and delivery of this
Agreement and, the performance of all of its obligations hereunder, and this
Agreement, when executed and delivered, will constitute valid and legally
binding obligations of such Party, enforceable in accordance with its terms,
subject to: (i) laws limiting the availability of specific performance,
injunctive relief, and other equitable remedies; and (ii) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect generally relating to or affecting creditors’
rights generally;

 

9.1.2       Entry into this Agreement will not constitute a breach of any other
agreement to which it is party;

 

9.1.3       It has read this Agreement, with assistance from its counsel of
choice. It understands all of this Agreement’s terms. It has been given a
reasonable amount of time to consider the contents of this Agreement before each
Party executed it. It agrees that it is executing this Agreement voluntarily
with full knowledge of this Agreement’s legal significance; and

 

9.1.4       It has made such investigation of all matters pertaining to this
Agreement that it deems necessary, and does not rely on any statement, promise,
or representation, whether oral or written, with respect to such matters other
than those expressly set forth herein. It agrees that it is not relying in any
manner on any statement, promise, representation or understanding, whether oral,
written or implied, made by any Party, not specifically set forth in this
Agreement. It acknowledges that, after execution of this Agreement, it may
discover facts different from or in addition to those which it now knows or
believes to be true. Nevertheless, it agrees that this Agreement shall be and
remain in full force and effect in all respects, notwithstanding such different
or additional facts.

 

9.2        Representations and Warranties of COH. COH represents and warrants
that, to the actual knowledge of the Director of its Office of Technology
Transfer without independent inquiry, COH has the full power and authority to
grant the rights, licenses and privileges granted herein.

 

9.3         Exclusions. Nothing in this Agreement is or shall be construed as:

 

9.3.1       A warranty or representation by COH as to the validity or scope of
any claim or patent or patent application within the Patent Rights;

 

  -18- 

 

 

CONFIDENTIAL

 

9.3.2       A warranty or representation by COH that anything made, used, sold,
or otherwise disposed of under any license granted in this Agreement is or will
be free from infringement of any patent rights or other intellectual property
right of any Third Party;

 

9.3.3       A grant by COH, whether by implication, estoppel, or otherwise, of
any licenses or rights under any patents other than Patent Rights as defined
herein, regardless of whether such patents are dominant or subordinate to Patent
Rights;

 

9.3.4       An obligation on COH to bring or prosecute any suit or action
against a third party for infringement of any of the Patent Rights;

 

9.3.5       An obligation to furnish any know-how not provided in Patent Rights;
or

 

9.3.6       A representation or warranty of the ownership of the Patent Rights
other than as set forth in Section 9.29.2, above.

 

9.4         DISCLAIMER. NO WARRANTY IS GIVEN WITH RESPECT TO THE PATENT RIGHTS,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND THE PARTIES SPECIFICALLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF THE PATENT
RIGHTS OR NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY
THIRD PARTY. THE WARRANTIES SET FORTH IN SECTIONS 9.1 AND 9.2 ABOVE, ARE IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY, NON-INFRINGEMENT AND ALL SUCH OTHER WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED.

 

ARTICLE 10: INDEMNIFICATION

 

10.1       Indemnification by Licensee. Licensee shall defend, indemnify and
hold harmless COH, its Affiliates, officers, directors, shareholders, employees
and agents (“COH Indemnitees”) from and against any and all Third Party
liabilities, claims, suits, and expenses, including reasonable attorneys’ fees
(collectively, “Losses”), arising out of or are in any way attributable to: (i)
the material breach of any representation or warranty made by Licensee under
this Agreement, (ii) the research, development, marketing, approval,
manufacture, packaging, labeling, handling, storage, transportation, use,
distribution, promotion, marketing or sale of Licensed Products or Licensed
Services by or on behalf of Licensee, any of its Affiliates or a Sublicensee or
any other exercise of rights under this Agreement or pursuant to any sublicense,
or (iii) the negligence, willful misconduct or failure to comply with applicable
law by a Licensee Indemnitee or Sublicensee; in each case except to the extent
that such Losses are caused directly by: (a) COH’s material breach of any
representation or warranty made by COH under this Agreement, (b) COH’s material
breach of its obligations under this Agreement, and/or (c) the gross negligence
or willful misconduct of a COH Indemnitee.

 

  -19- 

 

 

CONFIDENTIAL

 

10.2       Indemnification by COH. COH shall defend, indemnify and hold harmless
Licensee and its Affiliates and their respective officers, directors,
shareholders, employees and agents (collectively, the “Licensee Indemnitees”)
from and against any and all Losses caused directly by: (i) the material breach
of any representation or warranty made by COH under this Agreement, or (ii) the
gross negligence or willful misconduct of a COH Indemnitee, except to the extent
that such Losses arise out of or are in any way attributable to: (a) the
material breach of any representation or warranty made by Licensee under this
Agreement, (b) the research, development, marketing, approval, manufacture,
packaging, labeling, handling, storage, transportation, use, distribution,
promotion, marketing or sale of Licensed Products or Licensed Services by or on
behalf of Licensee or a Sublicensee, or (c) the negligence, willful misconduct
or failure to comply with applicable law by a Licensee Indemnitee or a
Sublicensee.

 

10.3       Procedure. The indemnities set forth in this Article 10 are subject
to the condition that the Party seeking the indemnity shall forthwith notify the
indemnifying Party on being notified or otherwise made aware of a liability,
claim, suit, action or expense and that the indemnifying Party defend and
control any proceedings with the other Party being permitted to participate at
its own expense (unless there shall be a conflict of interest which would
prevent representation by joint counsel, in which event the indemnifying Party
shall pay for the other Party’s counsel); provided, that, the indemnifying Party
may not settle the liability, claim, suit, action or expense, or otherwise admit
fault of the other Party or consent to any judgment, without the written consent
of the other Party (such consent not to be unreasonably withheld).
Notwithstanding the foregoing, no delay in the notification of the existence of
any claim of Loss shall cause a failure to comply with this Section 10.3 as long
as such delay shall not have materially impaired the rights of the indemnifying
Party.

 

10.4       Insurance.

 

(a)         Within 30 days following the Effective Date, Licensee shall procure
at its sole expense and provide to COH evidence of comprehensive or commercial
general liability insurance (contractual liability included) with limits of at
least: (i) each occurrence, $*; (ii) products/completed operations aggregate,
$*; (iii) personal and advertising injury, $*; and general aggregate (commercial
form only), $*.

 

(b)         The foregoing policies will provide primary coverage to COH and
shall name the COH Indemnitees as additional insureds, and shall remain in
effect during the term of this Agreement and for * years following the
termination or expiration of the term of this Agreement. The COH Indemnitees
shall be notified in writing by Licensee not less than 30 days prior to any
modification, cancellation or non-renewal of such policy. Licensee’s insurance
must include a provision that the coverages will be primary and will not
participate with nor will be excess over any valid and collective insurance or
program of self-insurance carried or maintained by the COH Indemnitees. Such
insurance coverage shall be maintained with an insurance company or companies
having an A.M. Best’s rating (or its equivalent) of A-XII or better.

 

(c)         Licensee expressly understands that the coverage limits in Section
10.4(a) do not in any way limit the Licensee’s liability.

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -20- 

 

 

CONFIDENTIAL

 

10.5       LIMITATION ON DAMAGES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, EXCEPT IN RELATION TO LICENSEE’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 10.1 AND ANY BREACH BY LICENSEE OF ARTICLE 11 (I) IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL,
INDIRECT, OR INCIDENTAL DAMAGES (INCLUDING LOSS OF PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS, LOST BUSINESS OR ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY
INFRINGEMENT) WHETHER BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT,
NEGLIGENCE, STRICT LIABILITY IN TORT OR ANY OTHER LEGAL THEORY, AND (II) IN NO
EVENT SHALL COH BE LIABLE TO LICENSEE FOR AN AGGREGATE AMOUNT IN EXCESS OF
TWO-THIRDS OF THE TOTAL CONSIDERATION PAID TO COH HEREUNDER.

 

ARTICLE 11: CONFIDENTIALITY

 

11.1       Confidential Information. During the term of this Agreement and for *
years thereafter without regard to the means of termination: (i) COH shall not
use, for any purpose other than the purpose contemplated by this Agreement, or
reveal or disclose to any Third Party Licensee Confidential Information; and
(ii) Licensee shall not use, for any purpose other than the purpose contemplated
by this Agreement, or reveal or disclose COH Confidential Information to any
Third Party. The Parties shall take reasonable measures to assure that no
unauthorized use or disclosure is made by others to whom access to such
information is granted.

 

11.2       Exceptions.       Notwithstanding the foregoing, a Party may use and
disclose Confidential Information of the other Party as follows:

 

(a)       if required by applicable law, rule, regulation, government
requirement and/or court order, provided, that, the disclosing Party promptly
notifies the other Party of its notice of any such requirement and provides the
other Party a reasonable opportunity to seek a protective order or other
appropriate remedy and/or to waive compliance with the provisions of this
Agreement;

 

(b)       to the extent such use and disclosure occurs in the filing or
publication of any patent application or patent on inventions;

 

(c)       as necessary or desirable for securing any regulatory approvals,
including pricing approvals, for any Licensed Products or Licensed Services,
provided, that, the disclosing Party shall take all reasonable steps to limit
disclosure of the Confidential Information outside such regulatory agency and to
otherwise maintain the confidentiality of the Confidential Information;

 

(d)       to take any lawful action that it deems necessary to protect its
interest under, or to enforce compliance with the terms and conditions of, this
Agreement;

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -21- 

 

 

CONFIDENTIAL

 

(e)       to the extent necessary, to its Affiliates, directors, officers,
employees, consultants, vendors and clinicians under written agreements of
confidentiality at least as restrictive as those set forth in this Agreement,
who have a need to know such information in connection with such Party
performing its obligations or exercising its rights under this Agreement; and

 

(f)       by Licensee, to actual and potential investors, licensees,
Sublicensees, consultants, vendors and suppliers, and academic and commercial
collaborators, under written agreements of confidentiality at least as
restrictive as those set forth in this Agreement.

 

11.3       Certain Obligations. During the Term and for a period of * years
thereafter and subject to the exceptions set forth in Section 11.2 Licensee,
with respect to COH Confidential Information, and COH, with respect to Licensee
Confidential Information, agree:

 

(a)       to use such Confidential Information only for the purposes
contemplated under this Agreement,

 

(b)       to treat such Confidential Information as it would its own proprietary
information which in no event shall be less than a reasonable standard of care,

 

(c)       to take reasonable precautions to prevent the disclosure of such
Confidential Information to a Third Party without written consent of the other
Party, and

 

(d)       to only disclose such Confidential Information to those employees,
agents and Third Parties who have a need to know such Confidential Information
for the purposes set forth herein and who are subject to obligations of
confidentiality no less restrictive than those set forth herein.

 

11.4       Termination. Upon termination of this Agreement pursuant to Section
8.2 (but for clarity, not in the case of its Expiration), and upon the request
of the disclosing Party, the receiving Party shall promptly return to the
disclosing Party or destroy all copies of Confidential Information received from
such Party, and shall return or destroy, and document the destruction of, all
summaries, abstracts, extracts, or other documents which contain any
Confidential Information of the other Party in any form, except that each Party
shall be permitted to retain a copy (or copies, as necessary) of such
Confidential Information for archival purposes or to enforce or verify
compliance with this Agreement, or as required by any applicable law or
regulation.

 

ARTICLE 12: DISPUTE RESOLUTION

 

All Disputes shall be first referred to a Vice President, Center for Applied
Technology Development of COH (the “COH VP”) and the President of Licensee for
resolution, prior to proceeding under the other provisions of this Article 12. A
Dispute shall be referred to such executives upon one Party (the “Initiating
Party”) providing the other Party (the “Responding Party”) with notice that such
Dispute exists, together with a written statement describing the Dispute with
reasonable specificity and proposing a resolution to such Dispute that the
Initiating Party is willing to accept, if any. Within ten days after having
received such statement and proposed resolution, if any, the Responding Party
shall respond with a written statement that provides additional information, if
any, regarding such Dispute, and proposes a resolution to such Dispute that the
Responding Party is willing to accept, if any. In the event that such Dispute is
not resolved within 60 days after the Responding Party’s receipt of the
Initiating Party’s notice, either Party may bring and thereafter maintain suit
against the other with respect to such Dispute; provided, however, that the
exclusive jurisdiction of any such suit shall be the state and federal courts
located in Los Angeles County, California, and the Parties hereby consent to the
exclusive jurisdiction and venue of such courts.

 



 

*Confidential material redacted and filed separately with the Commission.

 

  -22- 

 

 

CONFIDENTIAL

 

ARTICLE 13: GOVERNMENTAL MATTERS

 

13.1       Governmental Approval or Registration. If this Agreement or any
associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, Licensee shall assume all
legal obligations to do so. Licensee shall notify COH if it becomes aware that
this Agreement is subject to a U.S. or foreign government reporting or approval
requirement. Licensee shall make all necessary filings and pay all costs
including fees, penalties and all other out-of-pocket costs associated with such
reporting or approval process.

 

13.2       Export Control Laws. Licensee shall observe all applicable U.S. and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

13.3       Preference for United States Industry. If Licensee sells a Licensed
Product in the U.S., Licensee shall make Commercially Reasonable Efforts to
manufacture said product substantially in the U.S.

 

ARTICLE 14: MISCELLANEOUS

 

14.1       Assignment and Delegation. Except as expressly provided in this
Section 14.1, neither this Agreement nor any right or obligation hereunder shall
be assignable in whole or in part, whether by operation of law, or otherwise by
Licensee without the prior written consent of COH. Notwithstanding the
foregoing, Licensee may assign or transfer its rights and obligations under this
Agreement to a Person that succeeds to all or substantially all of that Party’s
business or assets, whether by sale, merger, operation of law or otherwise and
provided that such Person agrees, in form and substance reasonably acceptable to
COH, to be bound as a direct party to this Agreement in lieu of or in addition
to Licensee and provided further that Licensee has complied with its obligations
pursuant to Section 4.4. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors and permitted assignees. Any transfer or assignment of this Agreement
in violation of this Section 14.1 shall be null and void.

 

14.2       Entire Agreement. This Agreement contains the entire agreement
between the Parties relating to the subject matter hereof, and all prior
understandings, representations and warranties between the Parties are
superseded by this Agreement.

 

  -23- 

 

 

CONFIDENTIAL

 

14.3       Amendments. Changes and additional provisions to this Agreement shall
be binding on the Parties only if agreed upon in writing and signed by the
Parties.

 

14.4       Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of law.

 

14.5       Force Majeure. If the performance of this Agreement or any
obligations hereunder is prevented, restricted or interfered with by reason of
earthquake, fire, flood or other casualty or due to strikes, riot, storms,
explosions, acts of God, war, terrorism, or a similar occurrence or condition
beyond the reasonable control of the Parties, the Party so affected shall, upon
giving prompt notice to the other Parties, be excused from such performance
during such prevention, restriction or interference, and any failure or delay
resulting therefrom shall not be considered a breach of this Agreement.

 

14.6       Severability. The Parties do not intend to violate any public policy
or statutory common law. However, if any sentence, paragraph, clause or
combination of this Agreement is in violation of any law or is found to be
otherwise unenforceable, such sentence, paragraph, clause or combination of the
same shall be deleted and the remainder of this Agreement shall remain binding,
provided that such deletion does not alter the basic purpose and structure of
this Agreement.

 

14.7       Notices. All notices, requests, demands, and other communications
relating to this Agreement shall be in writing in the English language and shall
be delivered in person or by mail, international courier or facsimile
transmission (with a confirmation copy forwarded by courier or mail). Notices
sent by mail shall be sent by first class mail or the equivalent, registered or
certified, postage prepaid, and shall be deemed to have been given on the date
actually received. Notices sent by international courier shall be sent using a
service which provides traceability of packages. Notices shall be sent as
follows:

 

Notices to COH:

 

Office of Technology Licensing

City of Hope

1500 East Duarte Road

Duarte, CA 91010

Attn: Sr. VP, Center for Applied
Technology Development

Fax 626-301-8175

 

with a copy to:

 

Office of General Counsel

City of Hope

1500 East Duarte Road

Duarte, CA 91010

Attn: General Counsel

Fax 626-301-8863

Notices to Licensee:

 

Mustang Bio, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

Attn: CEO

with a copy to:

 

Mustang Bio, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

Attn: Corporate Counsel

 

  -24- 

 

 

CONFIDENTIAL

 

Either Party may change its address for notices or facsimile number at any time
by sending notice to the other Party.

 

14.8       Independent Contractor. Nothing herein shall create any association,
partnership, joint venture, fiduciary duty or the relation of principal and
agent between the Parties hereto, it being understood that each Party is acting
as an independent contractor, and neither Party shall have the authority to bind
the other or the other’s representatives in any way.

 

14.9       Waiver. No delay on the part of either Party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any power or right hereunder preclude other or further
exercise thereof or the exercise of any other power or right. No waiver of this
Agreement or any provision hereof shall be enforceable against any Party hereto
unless in writing, signed by the Party against whom such waiver is claimed, and
shall be limited solely to the one event.

 

14.10     Interpretation. This Agreement has been prepared jointly and no rule
of strict construction shall be applied against either Party. In this Agreement,
the singular shall include the plural and vice versa and the word “including”
shall be deemed to be followed by the phrase “without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

14.11     Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute one and the same Agreement. For purposes of
executing this agreement, a facsimile copy or an emailed PDF of this Agreement,
including the signature pages, will be deemed an original.

 

14.12     Licensee Certification. Licensee certifies to COH, under penalty of
perjury, that Licensee has not been convicted of a criminal offense related to
health care, is not currently debarred, excluded or otherwise ineligible for
participation in federally funded health care programs and has not arranged or
contracted (by employment or otherwise) with any employee, contractor, or agent
that it knew or should have known are excluded from participation in any federal
health care program, and will not knowingly arrange or contract with any such
individuals or entities during the term of this Agreement. Licensee agrees to
notify COH in writing immediately of any threatened, proposed or actual
conviction relating to health care, of any threatened, proposed or actual
debarment or exclusion from participation in federally funded programs, of COH
or any employee, contractor or agent of COH. Any breach of this Section 14.12 by
Licensee shall be grounds for termination of this Agreement by COH in accordance
with Section 8.2.1.

  

  -25- 

 

 

CONFIDENTIAL

 

14.13     Publicity. Neither Party may issue a press releases or otherwise
disclose the existence or terms of this Agreement without the prior written
consent of the other Party; provided, however, that once the existence or any
terms or conditions of this Agreement has been publicly disclosed in a manner
mutually and reasonably agreed-to by the Parties, either Party may republish the
facts previously disclosed without the prior consent of the other Party. COH
may, in its sole discretion and without the approval of Licensee, publicly
disclose the existence of this Agreement and the overall potential value of the
Agreement to COH, so long as the detailed and specific terms and conditions of
this Agreement are not disclosed. If a third party inquires whether a license is
available, COH may disclose the existence of the Agreement and the extent of its
grant in Section 3.1 to such third party, but will not disclose the name of the
Licensee, except where COH is required to release information under either the
California Public Records Act or other applicable law. Notwithstanding the
foregoing, COH may disclose an unredacted copy of this Agreement as required
under applicable law and other obligations as applicable to the CIRM Grant.

 

14.14       No Third Party Beneficiaries. Except for the rights of the COH
Indemnities pursuant to Article 10, nothing in this Agreement, either express or
implied, is intended to or shall confer upon any Third Party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

  -26- 

 

 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

 

MUSTANG BIO, INC.   CITY OF HOPE           By:     By:   Name     Name:   Title:
    Title:  

 

   

